                                                                          FILED
                                                                           OCT 16 2019
                   IN THE UNITED STATES DISTRICT COURT                 Clerk, U.S District Court
                                                                          District Of Montana
                       FOR THE DISTRICT OF MONTANA                              Missoula
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                           CR 19-23-M-DWM

                               Plaintiff,                   ORDER

             vs.

 BARBARA SUE BROWN,

                               Defendant.


      The United States having moved unopposed for the entry of a final order of

forfeiture, the Court finds:

       1.     The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(l) and (2); 18 U.S.C. § 924(d) and Rule 32.2, Federal Rules of Criminal

Procedure.

      2.      A preliminary order of forfeiture was entered on July 24, 2019.

(Doc. 37.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l).

(Doc. 43.)


                                            1
      4.     It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and (2); 18 U.S.C. § 924(d); and Rule 32.2, Federal Rules of Criminal

Procedure.

      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1.     The motion for final order of forfeiture (Doc. 46) is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853(n)(7) and (2); Rule 32.2, Federal

Rules of Criminal Procedure, free from the claims of any other party:

     • $803 United States currency;

     • Ruger 9mm pistol, Model LC9s, SIN 328-15206;

     • One Ruger 9mm magazine; and

     • 3 rounds of 9mm ammunition.

      3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this //;/-day of October, 2019.




                                                      olloy, District Judge
                                                      District Court
